UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7420


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DONIKKI HARDY,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:01-cr-00235-HMH-1)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donikki Hardy, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donikki Hardy appeals from the district court’s order

denying    his   18    U.S.C.   § 3582    (2012)     motion    for    reduction   of

sentence on the basis of the Fair Sentencing Act.                          We have

reviewed the record and the district court’s ruling and find no

reversible error.          Accordingly, we affirm substantially for the

reason stated by the district court.                   United States v. Hardy,

No. 7:01-cr-00235-HMH-1 (D.S.C. Aug. 23, 2013).                  In addition, we

note that Hardy’s claim is foreclosed by our recent decision in

United    States      v.   Black,   737   F.3d   280    (4th   Cir.    2013).      We

dispense    with       oral   argument     because      the    facts    and     legal

contentions      are   adequately     presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2